Citation Nr: 0906853	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  He died on August [redacted], 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claim of 
entitlement to service connection for the cause of the 
veteran's death.  This case was remanded by the Board in 
November 2006 for further development.  All requested 
development having been completed, this claim now returns 
before the Board.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on August [redacted], 2003.  The veteran's death certificate 
lists the immediate cause of death as sepsis and multisystem 
organ failure.  Hepatitis and endocarditis were listed as 
significant conditions contributing to death, but not 
resulting in the underlying cause.

2.  At the time of his death, the veteran was service 
connected for PTSD at a 30 percent evaluation.

3.  Sepsis, multisystem organ failure, hepatitis and 
endocarditis were not present in service, manifested within 
one year after discharge, or etiologically related to 
service; and the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
caused or contributed substantially or materially to his 
death. 



CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated September 2002 and June 2005, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the appellant of: information 
and evidence necessary to substantiate the claim for service 
connection for the cause of the veteran's death; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to this claim.

The appellant was provided with a letter regarding the VCAA, 
and was able to participate effectively in the processing of 
her claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service and VA, as well as private 
medical records, have been associated with the claims file.  
All identified and available treatment records have been 
secured.  A medical opinion was obtained in conjunction with 
this claim.  The duties to notify and assist have therefore 
been met.

The veteran died on August [redacted], 2003.  The death certificate 
lists the cause of death as sepsis and multisystem organ 
failure.  Hepatitis and endocarditis were listed as 
significant conditions contributing to death, but not 
resulting in the underlying cause.

During the veteran's lifetime, he was service connected for 
PTSD at a 30 percent evaluation.  The appellant contends that 
the veteran's cause of death was a result of polysubstance 
abuse, which she believes was secondary to his service 
connected PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2008); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

As noted above, the cause of the veteran's death as listed on 
his death certificate is sepsis and multisystem organ 
failure, with hepatitis and endocarditis listed as 
significant conditions contributing to the veteran's death.  
In this regard, the Board notes that the veteran's service 
medical records are negative for any treatment for, or 
diagnosis of, any of these disabilities.  Nor does the 
evidence show that these causes of death are directly related 
to the veteran's service connected PTSD.  However, as noted 
above, the appellant contends that the veteran's 
polysubstance abuse was caused by his PTSD, and that it was 
this substance abuse that caused the veteran's sepsis and 
multisystem organ failure.

A VA opinion is of record from a physician who reviewed the 
veteran's claims file in August 2008.  At that time, the 
physician reviewed the veteran's history, including substance 
abuse history and multiple treatments for substance abuse.  
The physician noted that the veteran may have used alcohol 
and crack cocaine as self medication when he was in the 
service, which led to a self perpetuating habit of addiction.  
The physician also noted that the veteran had a family 
history of substance abuse, which caused a higher risk of 
other family members having problems with addiction.  

The physician concluded that the veteran's alcohol and/or IV 
drug abuse was exacerbated by his service connected PTSD.  
The physician confirmed that the veteran had a separate 
diagnosis of alcohol and drug abuse/dependence, but due to 
his PTSD, his use increased in severity and frequency.

However, the evidence does not show that the veteran's PTSD 
exacerbated his  substance abuse to the point that the 
veteran's PTSD would be considered a contributory cause of 
death.  The Board points out that, in the years immediately 
prior to the veteran's death, the evidence does not show that 
the veteran was treated for PTSD at all, but mostly for 
substance related issues and general physical problems, not 
mental problems.  Thus, even though the evidence shows that 
the veteran's PTSD exacerbated the veteran's substance abuse, 
the evidence does not show that aggravation rose to a level 
such that it could be considered to have contributed 
substantially or materially to the veteran's death.

Further, the Board again notes that the veteran's Death 
Certificate clearly indicates that the veteran died of sepsis 
and multisystem organ failure, with hepatitis and 
endocarditis being contributory factors.  The veteran's Death 
Certificate does not indicate that the veteran's substance 
abuse, or his PTSD, in any way caused or contributed to his 
death.  Thus, even though the veteran's PTSD may have 
exacerbated his substance abuse, the evidence does not show 
that the veteran's substance abuse caused or contributed 
substantially or materially to the veteran's death.

Thus, the Board finds that the preponderance of the evidence 
of record shows that the veteran's death was not directly 
related to service or a service connected disability, nor can 
the veteran's PTSD, which exacerbated his substance abuse,  
be considered a contributory cause of death.

The Board does not doubt the sincerity of the appellant's 
belief that her husband's death is related to service.  
However, the Board finds that the appellant has simply 
provided no medical evidence linking the veteran's death to 
service in any way, and a clear preponderance of the evidence 
of record is against linking the veteran's death to service, 
to include as related to his service connected PTSD or the 
exacerbation of his substance abuse by that PTSD.  As such, 
the Board has no choice but to find that the preponderance of 
the evidence of record is against a finding that the 
veteran's death is related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


